DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
	Re. claim 1: The phrase “configured to inspect the mounting state of electronic components mounted on a substrate” as recited in line 3 and 4 appears to be --configured to inspect a mounting state of electronic components mounted on the substrate--.
		The phrase “substrates or electronic components” as recited in line 8 appears to be --substrates or the electronic components--.
		The phrase “having substrates or electronic components” as recited in line 9 and 10 appears to be --having the substrates or the electronic components--.
		The phrase “an attribute has changed” as recited in line 17 appears to be --the attribute has changed--.
	Re. claim 3: The phrase “to hold inspection data set” as recited in line 2 appears to be --to hold an inspection data set--.
	Re. claim 4: The phrase “to acquire image data and then perform image processing” as recited in lines 2 and 3 appears to be --to acquire an image data and then perform an image processing--.
		The phrase “wherein the inspection data includes reference value data and tolerance data” as recited in line 5 appears to be --wherein the inspection data includes a reference value data and a tolerance data--.
	Re. claim 5: The phrase “configured to hold the multiple electronic components” as recited in line 4 appears to be --configured to hold multiple electronic components--.
	Re. claim 7: The phrase “includes the manufacturer of the electronic component” as recited in line 3 appears to be --includes a manufacturer of the electronic component--.
		The phrase “the lot of the electronic component, and the component holding medium” as recited in lines 4 and 5 appears to be --a lot of the electronic component, and a component holding medium--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “each of the substrates” as recited in line 5 renders the claim vague and indefinite. According to the limitation as recited in line 4, there is a single substrate. It is unclear as to what the each of the substrates is meant. Clarification is required.
		Also, the phrase “the substrates” as recited in line 5 lacks antecedent basis.
		The phrase “the attributes of the electronic component” as recited in line 12 renders the claim vague and indefinite. According to the limitation as recited in line 3, there are plurality of electronic component. It is unclear as to what the electronic component is indicated. 
		Also, the phrase “the inspection” as recited in lines 12 and 13 lacks antecedent basis.
	Re. claim 6: the phrase “the execution state” as recited in line 4 lacks antecedent basis.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729